Dismissed and Opinion filed September 18, 2003








Dismissed and Opinion filed September 18, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00796-CV
____________
 
MICHAEL GRAY, Appellant
 
V.
 
THE KIRKWOOD SOUTH COMMITTEE, Appellee
 

 
On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 03-17175
 

 
M
E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order signed June 25,
2003, which determined appellant to be a vexatious litigant and required him to
post security within the registry of the court pursuant to Chapter 11 of the
Texas Civil Practice and Remedies Code. 
Appellant filed his notice of appeal on July 11, 2003.




In Texas, appeals may be taken only from final orders, unless
an interlocutory appeal is permitted by statute.  See Jack B. Anglin
Co., Inc. v. Tipps, 842 S.W.2d
266, 272 (Tex. 1992).  For
purposes of appeal, a judgment is final if it disposes of all pending parties
and claims, based on the record on appeal. 
See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 200 (Tex. 2001).
In this case the record reflects that the order appellant
seeks to appeal is not final.  In
addition, there is no statutory provision permitting an interlocutory appeal of
this type of order.
On August 14, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 18, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.